DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03 May 2021 has been entered.
 
Response to Amendment
The amendment filed 03 May 2021 has been entered. Applicant’s amendments to the Claims have overcome each and every objection and 112(b) rejection previously set forth in the Final Office Action mailed 02 February 2021. 
Claims 2, 10, 15, and 23 have been cancelled.
Claims 1, 3-9, 11-14, 16-22, and 24 are currently pending and considered below.

Claim Objections
Claims 14 and 24 are objected to because of the following informalities:  
Claim 14, line 16, “a palm” should read --the palm--, as a palm has been previously recited in line 13
Claim 24, line 21, “a palm” should read --the palm--, as a palm has been previously recited in line 18
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-9, 12-13, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095) and further in view of Campbell et al. (US Publication No. 20090266392).
Regarding independent claim 1, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
a reciprocating platform (slidable carriage 104) movably positioned upon the frame between the first end and the second end (Fig. 1; Col. 4 lines 8-9, “a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 
a first platform handle (right side rail 108) connected to the reciprocating platform (104, see Fig. 1),
wherein the first platform handle includes an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right side rail “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right side rail 108);
wherein the first platform handle is configured for a hand of an exerciser to grasp such that the upper surface of the first platform handle receives a palm of the hand of the exerciser (upper surface of right side rail 108 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); and 
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an exerciser to reduce a compressive pressure on a palm of the hand by providing a surface area for the palm of the hand to grasp and/or press against, therefore the upper surface of right side rail 108 similarly would distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on a palm of the hand of the exerciser).

    PNG
    media_image1.png
    523
    486
    media_image1.png
    Greyscale

Lagree discloses the handles (108) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes, sizes and configurations suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right side rail 108) comprises a triangular cross section.
Campbell, in the same field of endeavor with regards to handles that are configured to support a portion of a weight of a user when a hand of the user is placed thereon, teaches a handgrip (50) for a medical crutch (see Fig. 10) that is molded about a hand support (130) that fits within a bore (56) of the handgrip (see Fig. 10-11 and 14, paragraph [0062] lines 7-9, “hand support 130 is manufactured of a hard plastic material and the handgrip 50 is molded about the hand support 130, as shown in FIG. 14”), where the handgrip comprises a triangular cross section (Figs. 4-6), the handgrip comprises an upper surface (top surface 52), a first side surface (right surface 58), and a second side surface (left surface 62), wherein the upper surface faces upwardly with respect to the crutch (see Fig. 10), wherein the handgrip is configured for a hand of a user to grasp such that the upper surface of the handgrip receives a palm of the hand of the user (in normal use of a crutch, a palm of a hand of a user rests on the upper surface of the handgrip; paragraph [0061] lines 5-9, “during proper use of the crutch 100, the top surface 52 of the handgrip 50 bears a significant portion of the users weight and the wall thickness of the top surface 52 must be less than that of the crutch cushion 10 to comfortably fit the user's hand”), and wherein the upper surface is configured to distribute a downward force of a portion of a weight of the user to reduce a compressive pressure on the palm of the hand of the user while using the crutch (paragraph [0061] lines 11-14, “any cushioning material that supports the users weight without fully compressing, will not rollover, and provides a substantially even weight distribution across it entire profile, may be utilized to achieve similar results”).

    PNG
    media_image2.png
    533
    443
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    679
    351
    media_image3.png
    Greyscale

Therefore, as Campbell teaches the handgrip and hand support may be mounted between two structures (legs 120, 122 of crutch 200, see Fig. 10) for supporting a weight of a user thereon, and the first platform handle (right side rail 108) of Lagree is mounted between two portions of the reciprocating platform (see Fig. 1) for supporting a weight of a user thereon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first platform handle/right side rail of Lagree to have a triangular cross-section in the form of a handgrip comprising an upper surface, a first side surface, and a second side surface molded onto the first platform handle/right side rail, as is similarly taught by Campbell, for the purpose of providing an ergonomic shaped cushioning material to the first platform handle to increase user comfort when supporting his/her bodyweight on the first platform handle (Campbell paragraph [0061] lines 11-14, and paragraph [0063] lines 2-6, “This shape is preferred as it is more ergonomic than conventional cylindrical handgrips, which is due to the fact that human fingers more naturally fit around a triangular shape than a cylindrical one”).
Regarding claim 3, Lagree as modified by Campbell further teaches wherein the upper surface and the first side surface converge at a first vertex (as modified by Campbell, top surface 52 and right side surface 58 converge at first rounded vertex at a right side of the handgrip 50, see Campbell Fig. 6), wherein the first side surface and the second side surface converge at a second vertex (as modified by Campbell, right side surface 58 and left side surface 62 converge at second rounded vertex at a bottom of the handgrip 50, see Campbell Fig. 6), and wherein the second side surface and the upper surface converge at a third vertex (as modified by Campbell, left side surface 62 and top surface 52 converge at third rounded vertex at a left side of the handgrip 50, see Campbell Fig. 6).
Regarding claim 4, Lagree as modified by Campbell further teaches wherein the first vertex, the second vertex, and the third vertex each comprise a rounded surface (see rejection to claim 3 above and Campbell Fig. 6).
Regarding claim 6, Lagree as modified by Campbell further teaches wherein the first platform handle (right side rail 108 as modified by Campbell to include handgrip 50) extends along a first side of the reciprocating platform (see Lagree Fig. 1, right side rail 108 extends along right side of slidable carriage 104).
Regarding claim 7, Lagree further teaches a second platform handle (left side rail 108) connected to the reciprocating platform (104, see Lagree Fig. 1), and teaches the handles (108) may be of various shapes, sizes, and configurations (see rejection to claim 1 above, Lagree Col. 7 lines 10-12 and lines 41-44), but does not teach wherein the second platform handle comprises a triangular cross-section. 
Campbell, in the same field of endeavor with regards to handles that are configured to support a portion of a weight of a user when a hand of the user is placed thereon, teaches a “hand support 130 is manufactured of a hard plastic material and the handgrip 50 is molded about the hand support 130, as shown in FIG. 14”), where the handgrip comprises a triangular cross section (Figs. 4-6)
Therefore, as Campbell teaches the handgrip and hand support may be mounted between two structures (legs 120, 122 of crutch 200, see Fig. 10) for supporting a weight of a user thereon, and the second platform handle (left side rail 108) of Lagree is mounted between two portions of the reciprocating platform (see Fig. 1) for supporting a weight of a user thereon, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the second platform handle/left side rail of Lagree to have a triangular cross-section in the form of a handgrip comprising an upper surface, a first side surface, and a second side surface molded onto the second platform handle/left side rail, as is similarly taught by Campbell, for the purpose of providing an ergonomic shaped cushioning material to the second platform handle to increase user comfort when supporting his/her bodyweight on the second platform handle (Campbell paragraph [0061] lines 11-14, and paragraph [0063] lines 2-6, “This shape is preferred as it is more ergonomic than conventional cylindrical handgrips, which is due to the fact that human fingers more naturally fit around a triangular shape than a cylindrical one”).
Regarding claim 8, Lagree as modified by Campbell further teaches wherein the second platform handle (left side rail 108 as modified by Campbell to include handgrip 50) extends along a second side of the reciprocating platform (see Lagree Fig. 1, left side rail 108 extends along left side of slidable carriage 104).
Regarding claim 9, Lagree as modified by Campbell further teaches wherein the first platform handle comprises a bar (as modified by Campbell, right side rail 108 of Lagree constitutes a bar of the first platform handle for the handgrip 50 to be molded on) and a padding material surrounding the bar (as modified by Campbell, handgrip 50 is molded on right side rail 108, which is disclosed by Campbell as being manufactured of foam, Campbell paragraph [0061] lines 1-2, “The preferred handgrip 50 is manufactured of a single type of foam material”). 
Regarding claim 12, Lagree as modified by Campbell further teaches wherein the bar (right side rail 108) comprises a cylindrical elongated shape (Lagree Col. 7 lines 38-41), but does not teach wherein the bar comprises protrusions adapted to engage an inner surface of the padding material (handgrip 50 of Campbell).
Campbell further teaches protrusions on a cylindrical hand support (130) to provide a star shaped dowel pin (see Campbell Figs. 11, 14, where the dowel pin has a circular cross section and the projections for, the star shape) such that the handgrip (50) is prevented from rotating about the hand support (paragraph [0062] lines 1-6, “As shown in FIG. 11, the preferred hand support 130 is a star shaped dowel pin that is dimensioned to fit within the bore in the handgrip 50. The star shape is preferred due to its ability to prevent rotation of the handgrip 50 about the hand support 130, which is important due to the unidirectional nature of the triangular handgrip 50”).

    PNG
    media_image4.png
    414
    190
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bar/right side rail of Lagree to include protrusions thereon, as is similarly taught by Campbell, for the purpose of preventing the padding material (of handgrip 50) from rotating about the bar when a user is supporting his/her bodyweight on the first platform handle (Campbell paragraph [0062] lines 1-6).
Regarding claim 13, Lagree as modified by Campbell further teaches wherein the bar (right side rail 108) comprises a circular cross-section (insomuch as Applicant has shown a bar with a circular cross-section and protrusions, Lagree as modified by Campbell shows the same, as the right side rail 108 of Lagree is disclosed as being cylindrical, see Lagree Col. 7 lines 38-41, and the protrusions form the star shape, see Campbell Fig. 11).
Regarding claim 21, Lagree as modified by Campbell further teaches wherein the upper surface is planar (as modified by Campbell, top surface 52 of handgrip 50 is planar, paragraph [0063] lines 9-10, “The top surface 52 is substantially planar from the first end 54 to the second end 60”).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095), in view of Campbell et al. (US Publication No. 20090266392), and further in view of Szabo et al. (US Patent No. 3813729).
Lagree as modified by Campbell teaches the invention as substantially claimed, see above.
Regarding claim 11, Lagree as modified by Campbell teaches wherein the first platform handle comprises a bar (as modified by Campbell, right side rail 108 of Lagree comprises a bar for handgrip 50 to be molded on) that is cylindrical in shape (Lagree Col. 7 lines 38-41) and a padding material surrounding the bar (as modified by Campbell, handgrip 50 is molded to right side rail 108, which is disclosed by Campbell as being manufactured of foam, Campbell paragraph [0061] lines 1-2, “The preferred handgrip 50 is manufactured of a single type of foam material”). Lagree further teaches the bar/right side rail (108) may be formed in various shapes other than cylindrical (Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach the bar comprising a rectangular cross section.
Szabo, in the same field of endeavor with regards to a padding material that is molded to a bar, teaches a bar (web or core 18) and a handgrip (foam handgrip 12) that is molded onto the bar (see Col. 2 lines 36-48 which describes the handgrip molding process), and further teaches wherein the bar can comprise a rectangular cross-section (Fig. 7; Col. 2 lines 20-23, “In the form shown in FIG. 7, the web of the rigid member is substantially rectangular as at 32 and is provided with spaced transverse through apertures 34 for a purpose soon to appear”), where apertures in the rectangular cross-section act to prevent the handgrip from rotating when grasped by a user (Col. 3 lines 4-9, “To insure that the foam grip is non-rotationally mounted on the core or web of the rigid member, transversely spaced through bores or apertures 34 or 38 can be provided in the web or core which are filled in with the foam material when it fills the cavity of the second mold in which the rigid member 14 is a central insert”).

    PNG
    media_image5.png
    223
    362
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    105
    92
    media_image6.png
    Greyscale

Therefore, as Szabo similarly teaches molding a foam handgrip onto a bar, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the bar/right side rail of Lagree to comprise a rectangular cross section with apertures therein for the handgrip of Campbell to be molded thereon, as is similarly taught by Szabo, for the purpose of preventing the handgrip from rotating about the bar when being gripped by a user (Szabo Col. 3 lines 4-9).

Claims 1, 5, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095) and further in view of Gross (US Publication No. 20080092337).
Regarding independent claim 1, claim 5, and claim 22, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
“a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 
a first platform handle (right side rail 108) connected to the reciprocating platform (104, see Fig. 1),
wherein the first platform handle includes an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right side rail 108 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right side rail 108 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the right side rail 108 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right side rail 108);
wherein the first platform handle is configured for a hand of an exerciser to grasp such that the upper surface of the first platform handle receives a palm of the hand of the exerciser (upper surface of right side rail 108 is capable of being engaged by a palm of a hand of a user; “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); and 
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an exerciser to reduce a compressive pressure on a palm of the hand by providing a surface area for the palm of the hand to grasp and/or press against, therefore the upper surface of right side rail 108 similarly would distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on a palm of the hand of the exerciser).
Lagree discloses the handles (108) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes, sizes, and configurations suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right side rail 108) comprises a triangular cross section (claim 1), or a Reuleaux triangle cross-section (claim 5), or wherein the upper surface is subtly curved (claim 22).
Gross, in the same field of endeavor with regards to ergonomic handle shapes for a user to wrap his/her hand around such that a palm of the hand is supported by the handle, teaches an ergonomic tool handle (10, Fig. 1) that comprises a cross-sectional shape of a Reuleaux triangle “The present invention includes a tool handle having a uniquely shaped and contoured gripping surface defined by the intersection of three side surfaces to substantially form a circular or Reuleaux triangle in at least one cross-sectional area along the longitudinal span of the handle”), where the tool handle comprises three side surfaces (Fig. 2, side surfaces 20), where each of the three side surfaces are subtly curved (see Figs. 2-3, paragraph [0023] lines 1-4, “As is well-known in the art, and as further used herein, a "circular triangle" is a shape made of three circular arcs which together form the perimeter of a closed shape, which can resemble a triangle in the broadest sense”), where the ergonomic shape of the tool handle allows for palm of a hand of a user to press against one of the three side surfaces while wrapping fingers of the hand around the shape of the tool handle to provide a secure, anti-slip grip (paragraph [0027] lines 8-17, “In a "power" grip, the combined fingers form one jaw of the clamp with the palm as the other jaw, where the thumb is curled around the handle with the tip of the thumb facing the fingertips. The tool handle of the present invention provides an arch defined by one of longitudinal edges 26 for the fingers to fold over, and flat land area largely defined by the surface of contoured side surfaces 20 and central depressions 22 for the ball of the thumb (also known as the Thenar muscle), providing the most anatomical anti-slip grip”).

    PNG
    media_image7.png
    671
    488
    media_image7.png
    Greyscale

“Further, although the handle 126 form is shown as generally tubular, it may have any suitable cross section, such as oval, rectangular, or triangular, for example”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-sectional shape of the first platform handle of Lagree to be that of a Reuleaux triangle, having three side surfaces that are all subtly curved, as is similarly taught by Gross, for the purpose of providing an ergonomic handle which the user is capable of grasping that prevents undesired rotation of the hand about the handle, that reduces hand fatigue while a user is grasping the handle (Gross paragraph [0027] lines 19-24, “The hand does not have to squeeze the handle 10 to prevent rotation of the handle relative to the hand. Instead the hand bones conform to the handle shape. This reduces hand fatigue and provides a user more energy for utilizing the handle and tool attached thereto”), and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice, absent any showing of criticality or unexpected results. As the three side surfaces of Gross are disclosed as being configured to receive a palm of a hand of a user thereon, and the upper surface of the first platform handle of Lagree is disclosed as being near or aligned with the upper surface of the reciprocating platform (Col. 7 lines 23-27 cited above) for receiving a hand of a user thereon (Col. 4 lines 22-24 cited above), the modification to change the shape of the first platform handle of Lagree to being a Reuleaux triangle would result in one of the three side surfaces, as taught by Gross, being an upper surface that is near or 
Regarding independent claim 24, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
a reciprocating platform (slidable carriage 104) movably positioned upon the frame between the first end and the second end (Fig. 1; Col. 4 lines 8-9, “a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force upon the reciprocating platform (see Fig. 8B, Col. 6 lines 51-52, “resistance R created by spring biasing means 106”); and 
a first platform handle (right side rail 108) connected to the reciprocating platform (104, see Fig. 1),
wherein the first platform handle includes an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right side rail 108 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right side rail 108 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the right side rail 108 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right side rail 108);
wherein the first platform handle is configured for a hand of an exerciser to grasp such that the upper surface of the first platform handle receives a palm of the hand of the exerciser (upper surface of right side rail 108 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); and 
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various shape distribute a downward force of a portion of a weight of an exerciser to reduce a compressive pressure on a palm of the hand by providing a surface area for the palm of the hand to grasp and/or press against, therefore the upper surface of right side rail 108 similarly would distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on a palm of the hand of the exerciser).
Lagree discloses the handles (108) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes, sizes, and configurations suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right side rail 108) comprises a Reuleaux triangle cross-section and wherein the first platform handle comprises an upper surface, a first side surface, and a second side surface where the upper surface and the first side surface converge at a first vertex, the first side surface and the second side surface converge at a second vertex, and wherein the second side surface and the upper surface converge at a third vertex, wherein the first vertex, the second vertex, and the third vertex each comprise a rounded surface.
Gross, in the same field of endeavor with regards to ergonomic handle shapes for a user to wrap his/her hand around such that a palm of the hand is supported by the handle, teaches an ergonomic tool handle (10, Fig. 1) that comprises a cross-sectional shape of a Reuleaux triangle (see Figs. 2-3; paragraph [0020] lines 8-12, “The present invention includes a tool handle having a uniquely shaped and contoured gripping surface defined by the intersection of three side surfaces to substantially form a circular or Reuleaux triangle in at least one cross-sectional area along the longitudinal span of the handle”), where the tool handle comprises three side surfaces (Fig. 2, side surfaces 20), each of the three side surfaces converging at respective vertices that comprise rounded surfaces (paragraph [0022] lines 15-18, “As shown in FIG. 2, the three contoured side surfaces 20 intersect to define three longitudinal edges 26. The edges 26 can each define the apex of a cross-sectional shape for the body 12” and paragraph [0027] lines 11-13, “The tool handle of the present invention provides an arch defined by one of longitudinal edges 26 for the fingers to fold over”), where the ergonomic shape of the tool handle allows for palm of a hand of a user to press against one of the three side surfaces while wrapping fingers of the hand around the shape of the tool handle to provide a secure, anti-slip grip (paragraph [0027] “In a "power" grip, the combined fingers form one jaw of the clamp with the palm as the other jaw, where the thumb is curled around the handle with the tip of the thumb facing the fingertips. The tool handle of the present invention provides an arch defined by one of longitudinal edges 26 for the fingers to fold over, and flat land area largely defined by the surface of contoured side surfaces 20 and central depressions 22 for the ball of the thumb (also known as the Thenar muscle), providing the most anatomical anti-slip grip”).
As Lagree teaches the shape of the first platform handle (right side rail 108) can be in any shape suitable for grasping by an exerciser (Col. 7 lines 10-12), and as triangular shaped handles are known in the art of exercise devices for user’s to grasp with a secure grip and bear weight on (see US Patent No. 9421411, handles 126 used for supporting a user while performing pushups in Figs. 4-5, Col. 5 lines 49-52, “Further, although the handle 126 form is shown as generally tubular, it may have any suitable cross section, such as oval, rectangular, or triangular, for example”), it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cross-sectional shape of the first platform handle of Lagree to be that of a Reuleaux triangle, having three side surfaces that converge at respective vertices that comprise rounded surfaces, as is similarly taught by Gross, for the purpose of providing an ergonomic handle which the user is capable of grasping that prevents undesired rotation of the hand about the handle, that reduces hand fatigue while a user is grasping the handle (Gross paragraph [0027] lines 19-24, “The hand does not have to squeeze the handle 10 to prevent rotation of the handle relative to the hand. Instead the hand bones conform to the handle shape. This reduces hand fatigue and provides a user more energy for utilizing the handle and tool attached thereto”), and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design .

Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095) and further in view of Garland et al. (US Patent No. D651669).
Regarding independent claim 14, Lagree discloses an exercise machine (Pilates apparatus 100) comprising: 
a frame (support feet 101, rails 109) having a first end (towards exercise platform 102) and a second end (towards exercise platform 103); 
a reciprocating platform (slidable carriage 104) movably positioned upon the frame between the first end and the second end (Fig. 1; Col. 4 lines 8-9, “a slidable carriage 104 slidable upon the rails 109”);
a tension spring (spring biasing means 106) connected between the reciprocating platform (104) and the frame (at exercise platform 102) that is configured to apply a bias force “resistance R created by spring biasing means 106”); and 
a first platform handle (right side rail 108) connected to the reciprocating platform (104, see Fig. 1),
wherein the first platform handle includes an upper surface, a first side surface, and a second side surface (these limitations are broad, and therefore any surface of the right side rail 108 facing upwardly from the carriage 104 can be interpreted as an upper surface, any surface of the right side rail 108 facing outwardly from the carriage 104 can be considered a first side surface, and any surface of the right side rail 108 facing inwardly towards the carriage 104 can be considered a second side surface; Col. 7 lines 23-27, “In one embodiment of the exercise machine carriage handles, the pair of opposing handles are substantially parallel with respect to one another and the upper surface of the carriage. The handles preferably have an upper surface that is near or aligned with the upper surface of the carriage”), 
wherein the upper surface faces upwardly with respect to the reciprocating platform (this limitation is broad, see explanation above for upper surface of right side rail 108);
wherein the first platform handle is configured for a hand of an exerciser to grasp such that the upper surface of the first platform handle receives a palm of the hand of the exerciser (upper surface of right side rail 108 is capable of being engaged by a palm of a hand of a user; Col. 4 lines 22-24, “The side rail accessories may be comfortably grasped by an exerciser's hands during the performance of an exercise”); and 
wherein the upper surface is configured to distribute a downward force of a portion of a weight of the exerciser to reduce a compressive pressure on the palm of the hand of the exerciser during performance of an exercise (as is shown by Applicant in Figs. 7A-7F, handles of various 
Lagree discloses the handles (108) of the reciprocating platform (104) are preferably “an elongated structure such as a substantially straight structure having a cylindrical shape (e.g. cylindrical rod, cylindrical tube, etc.)” (Col. 7 lines 38-41), and further teaches the handles may be comprised of various shapes and sizes suitable for grasping by an exerciser (Col. 7 lines 10-12, “The first and second handles may have various shapes, sizes and configurations suitable for grasping by an exerciser” and Col. 7 lines 41-44, “The handles do not have to be elongated, straight or cylindrical and instead may have various other types of shapes suitable for grasping by an exerciser”), but does not teach wherein the first platform handle (right side rail 108) comprises a trapezoidal cross-section.
Garland, in the same field of endeavor with regards to handles that are configured to support a portion of a weight of a user when a hand of the user is placed thereon, teaches a handle for a push-up exercise device that has a cross-sectional shape of a trapezoid, where the trapezoidal cross section comprises an upper surface for placement of a palm of a hand of a user thereon (for proper use of the push-up exercise device as illustrated by Garland, a palm of a hand of a user will rest on the upper surface of the handle with fingers and a thumb wrapping therearound), a first side surface, a second side surface, and a bottom surface (see annotated Figs. 1-3 below).

    PNG
    media_image8.png
    444
    533
    media_image8.png
    Greyscale
 
    PNG
    media_image9.png
    473
    463
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    472
    520
    media_image10.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first platform handle/right side rail (108) of Lagree to comprise a trapezoidal cross-sectional shape, as is similarly taught by Garland, for the purpose of achieving the predictable results of providing an adequate handle for a user to grip and support his/her weight on while using the exercise machine, and as a change in form or shape is generally recognized as being within the level of ordinary skill in the art as an obvious matter of design choice, absent any showing of criticality or unexpected results.
Regarding claim 16, Lagree as modified by Garland further teaches wherein the upper surface and the first side surface of the first platform handle meet at a first vertex, wherein the first side surface and the bottom surface of the first platform handle meet at a second vertex, wherein the bottom surface and the second side surface of the first platform handle meet at a third vertex, and wherein the second side surface and the upper surface of the first platform handle meet at a fourth vertex (see Garland annotated Fig. 3 showing convergence of each of the upper surface, first and second side surfaces, and bottom surface at respective vertices).
Regarding claim 17, Lagree further teaches a second platform handle (left side rail 108) connected to the reciprocating platform (104, see Lagree Fig. 1), and teaches the handles (108) may be of various shapes and sizes (see rejection to claim 1 above, Lagree Col. 7 lines 10-12 and lines 41-44), but does not teach wherein the second platform handle comprises a trapezoidal cross-section.
Garland, in the same field of endeavor with regards to handles that are configured to support a portion of a weight of a user when a hand of the user is placed thereon, teaches a handle for a push-up exercise device that has a cross-sectional shape of a trapezoid, where the trapezoidal cross section comprises an upper surface for placement of a palm of a hand of a user thereon (for proper use of the push-up exercise device as illustrated by Garland, a palm of a hand of a user will rest on the upper surface of the handle with fingers and a thumb wrapping therearound), a first side surface, a second side surface, and a bottom surface (see annotated Figs. 1-3 below).
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the first platform handle/right side rail (108) of Lagree to comprise a cross-sectional shape of a trapezoid, as is similarly taught by 
Regarding claim 18, Lagree as modified by Garland further teaches wherein the first platform handle (right side rail 108) extends along a first side of the reciprocating platform (see Lagree Fig. 1, right side rail 108 extends along right side of slidable carriage 104) and wherein the second platform handle (left side rail 108) extends along a second side of the reciprocating platform (see Lagree Fig. 1, left side rail 108 extends along left side of slidable carriage 104).

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lagree et al. (US Patent No. 9604095) in view of Garland et al. (US Patent No. D651669), and further in view of Campbell et al. (US Publication No. 20090266392).
Lagree as modified by Garland teaches the invention as substantially claimed, see above.
Regarding claims 19-20, Lagree as modified by Garland teaches wherein the first platform handle comprises a bar (right side rail 108 constitutes a bar), but does not teach wherein the first platform handle comprises a padding material surrounding the bar (claim 19), or wherein the bar comprises protrusions adapted to engage an inner surface of the padding material (claim 20).
Campbell, in the same field of endeavor with regards to shaped handles that are mounted within a device for supporting a weight of a user thereon, teaches a shaped handgrip (50, having a cross-sectional shape of a triangle) that is formed of a padding material (paragraph [0061] lines 1-2, “The preferred handgrip 50 is manufactured of a single type of foam material”), where the “hand support 130 is manufactured of a hard plastic material and the handgrip 50 is molded about the hand support 130, as shown in FIG. 14”), where the hand support comprises a bar (dowel pin) with protrusions thereon to form a star shape (paragraph [0062] lines 1-6, “As shown in FIG. 11, the preferred hand support 130 is a star shaped dowel pin that is dimensioned to fit within the bore in the handgrip 50. The star shape is preferred due to its ability to prevent rotation of the handgrip 50 about the hand support 130, which is important due to the unidirectional nature of the triangular handgrip 50”).
As Campbell similarly teaches a shaped handle for supporting a weight of a user thereon when grasped by the user’s hand, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to construct the first platform handle with trapezoidal cross-section of Lagree in view of Garland in the form of a shaped handgrip/padding material that is molded onto the bar/right side rail and to modify the bar/right side rail to include protrusions thereon, as is similarly taught by Campbell, for the purpose of achieving the predictable results of providing a sturdy and secure handle for the user to grasp, and for the purpose of providing a comfortable handle for the user to grasp via the shaped handgrip that is prevented from rotating about by protrusions on a central bar thereof when a user is supporting his/her bodyweight on the first platform handle (Campbell paragraph [0062] lines 1-6). As modified, the cross-sectional shape of the handgrip/padding material will be trapezoidal.

Response to Arguments
Applicant’s arguments with respect to the previous rejections of the claims under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN VERMILLERA whose telephone number is (571)272-1042.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN VERMILLERA/Examiner, Art Unit 3784                                                                                                                                                                                                        

/Megan Anderson/Primary Examiner, Art Unit 3784